

115 HR 167 IH: Teacher Victims’ Family Assistance Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 167IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Education and the Workforce, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Education to provide assistance to the immediate family of a teacher or
			 other school employee killed in an act of violence while performing school
			 duties.
	
 1.Short titleThis Act may be cited as the Teacher Victims’ Family Assistance Act of 2017. 2.DefinitionsIn this Act:
 (1)The term victim means a teacher, administrator, employee, or paid or unpaid staff member of a public or private elementary or secondary school in the United States who was killed as a result of an act of violence committed by another person while performing school duties.
 (2)The term surviving spouse means the spouse of the victim, as determined under applicable State law, at the time of the victim’s death.
 (3)The term dependent child means a son or daughter of the victim (whether natural or adopted) who is under 25 years old. (4)The term institution of higher education has the meaning given that term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
 (5)The term cost of attendance has the meaning given that term in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (6)The term Secretary means the Secretary of Education. 3.Teacher victim family assistanceThe Secretary of Education shall provide to each applicable recipient the following amounts and forms of assistance:
 (1)Funeral assistanceA payment of up to $1,500 to the surviving spouse, dependent child, or other next of kin, as determined by the Secretary, to assist with any funeral expenses of the victim.
 (2)Death benefitA payment of $75,000 to the surviving spouse, dependent child, or other next of kin, as determined by the Secretary.
 (3)Living assistanceBeginning one year after the date of death of the victim, a payment of— (A)$900 per month to the surviving spouse, until the earlier of the spouse’s death or remarriage; and
 (B)$225 per month to each dependent child, until reaching the age of 18 years. (4)Dependent undergraduate education assistance (A)In generalFor each dependent child enrolled or accepted for enrollment in a part-time or full-time program of undergraduate instruction at an institution of higher education, an annual amount not to exceed the lesser of $7,500 or half the total annual cost of attendance at such institution.
 (B)Relation to other assistanceAssistance provided under this paragraph shall not be considered for the purpose of awarding Federal assistance under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.), except that in no case shall the sum of the total amount of student financial assistance awarded to a dependent child under such title and the amount of assistance provided under this paragraph exceed the child’s total cost of attendance.
 (C)Duration of assistanceA dependent child may receive assistance under this paragraph for not more than a total of 5 years. (D)Good standing requiredThe dependent child must maintain good standing at the institution in order to receive assistance under this paragraph.
 (E)Effect of parental death or remarriageThe death or remarriage of the surviving spouse does not affect a dependent child’s eligibility for assistance under this paragraph.
				4.Tax provisions relating to elementary or secondary school staff members killed in an act of
			 violence while performing school duties
			(a)Teacher’s wages in year of death excluded from income
 (1)In generalPart II of subchapter J of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						693.Income taxes of elementary or secondary school staff members killed in an act of violence while
 performing school dutiesIn the case of any individual who is a victim (as defined by section 2(1) of the Teacher Victims’ Family Assistance Act of 2017), any tax imposed by this subtitle on any amount received by such individual by reason of school employment shall not apply with respect to the taxable year in which falls the date of death of the individual..
 (2)Clerical amendmentThe table of sections for part II of subchapter J of chapter 1 of such Code is amended by inserting at the end the following new item:
					
						
							Sec. 693. Income taxes of elementary or secondary school staff members killed in an act of violence
			 while performing school duties..
				(b)Exclusion of teacher victim family assistance
 (1)In generalPart III of subchapter B of chapter 1 of such Code (relating to items specifically excluded from gross income) is amended by inserting after section 139F the following new section:
					
 139G.Teacher victim family assistanceIn the case of an individual, gross income does not include any amount received in a taxable year under section 2 of the Teacher Victims’ Family Assistance Act of 2017..
 (2)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139F the following new item:
					
						
							Sec. 139G. Teacher victim family assistance..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016. 5.Teacher Victims’ Family fund (a)EstablishmentSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					9512.Teacher Victims’ Family Trust Fund
 (a)Creation of Trust FundThere is established in the Treasury of the United States a trust fund to be known as the Teacher Victims’ Family Trust Fund (referred to in this section as the Trust Fund), consisting of such amounts as may be appropriated or credited to the Trust Fund as provided in this section or section 9602(b).
 (b)Transfers to Trust FundThere is hereby appropriated to the Trust Fund an amount equivalent to the increase in revenues received in the Treasury by reason of the increase in tax imposed under section 4181 by the Teacher Victims’ Family Assistance Act of 2017.
 (c)Distribution of amounts in Trust FundAmounts in the Trust Fund shall be available, as provided in appropriation Acts, to carry out section 3 of the Teacher Victims’ Family Assistance Act of 2017.
						.
 (b)Increase in excise tax on ammunitionSection 4181 of such Code is amended— (1)by striking Shells, and cartridges., and
 (2)by adding at the end the following:  Articles taxable at 13 percent—Shells, and cartridges. . (c)Conforming amendments (1)Subsection (a) of section 3 of the Pittman-Robertson Wildlife Restoration Act (16 U.S.C. 669b) is amended by adding at the end the following new paragraph:
					
 (3)Paragraph (1) shall not apply to so much of the revenues accruing under section 4181 of the Internal Revenue Code of 1986 as are attributable to the increase in tax imposed under section 4181 by the Teacher Victims’ Family Assistance Act of 2017..
 (2)The table of sections for subchapter A of chapter 98 of such Code is amended by adding at the end the following:
					
						
							Sec. 9512. Teacher Victims’ Family Trust Fund..
				(d)Effective date
 (1)Except as provided by paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act.
 (2)The amendment made by subsection (b) shall apply to articles sold after the date of the enactment of this Act.
 6.Eligibility for public safety officer death benefitsFor purposes of part L of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796 et seq.)—
 (1)a victim shall be deemed to be a public safety officer who has died as the direct and proximate result of a personal injury sustained in the line of duty;
 (2)the surviving spouse of the victim shall be deemed to be the surviving spouse of such a public safety officer; and
 (3)the dependent child of the victim shall be deemed to be the surviving child of such a public safety officer.
 7.Assistance supplements, not supplants other benefitsNo assistance provided under this Act may supplant any benefit or other compensation paid or payable to the surviving spouse, dependent child, or other next of kin of the victim by the victim’s employer, school, school district, or local or State government, or by any insurance coverage of the victim.
		